Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
ARTURO TARANGO,                                       )                     No. 08-05-00231-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       409th District Court
)
THE STATE OF TEXAS,                                   )                   of El Paso County, Texas
)
                                    Appellee.                          )                       (TC# 20040D00432)


MEMORANDUM OPINION

            Arturo Tarango attempts to appeal from a conviction of burglary of a habitation.  Finding that
Appellant has not complied with Rule 25.2 of the Texas Rules of Appellate Procedure, we dismiss
the appeal.  
            Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case and requires that
the trial court enter a certification of the defendant’s right of appeal in every case in which it enters
a judgment of guilt or other appealable order.  Tex.R.App.P. 25.2.  Likewise, Rule 25.2(d) requires
that the trial court certify whether the defendant has a right of appeal under Rule 25.2(a)(2). 
Tex.R.App.P. 25.2(d).  An appellate court is required to dismiss an appeal if a certification that
shows the defendant’s right of appeal has not been made part of the appellate record.  See
Tex.R.App.P. 25.2(d).  
            Appellant filed a timely notice of appeal but the record does not include the trial court’s
certification of the defendant’s right to appeal as required by Rules 25.2(a)(2) and 25.2(d).  The
Clerk’s Office notified Appellant that a certification had not been filed and requested that Appellant
file the certification within thirty days; otherwise, the appeal would be dismissed pursuant to Rule
25.2(d). Appellant has not complied with our request.  Accordingly, the appeal is dismissed.


August 31, 2005                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)